Citation Nr: 1218434	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  09-31 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability claimed as depression, to include as secondary to service-connected anemia. 

2.  Entitlement to an initial rating in excess of 10 percent for anemia. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1985 to September 1990. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in February 2011.  A transcript of the hearing is associated with the claims files. 

When this case was most recently before the Board in April 2011, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action. 

A claim for a TDIU may be presented informally or may be raised by the facts.  "Once a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, the 'identify the benefit sought' requirement of 38 C.F.R. § 3.155(a) is met and the VA must consider TDIU."  Roberson v. Principi, 251 F. 3d 1378, 1384 (Fed. Cir. 2001).

The Board notes that the Veteran reported at a July 2011 VA examination for hemic disorders that she was unemployed as a result of dizziness, lightheadedness, and weakness related to her service-connected anemia.  She provided similar information at the hearing before the undersigned VLJ in February 2011.  At that hearing, the Board informed the Veteran that she could be entitled to a total rating if she is unemployable due to service-connected disability.  She was also informed that the unemployability issue could be addressed by the Board if she so desired or she could file a claim for a total rating based on unemployability in the future.  The Veteran did not claim to be unemployable due to her service-connected anemia at the Board hearing nor has she submitted any subsequent statement claiming to be unemployable due to the service-connected anemia.  In addition, there is no evidence indicating that she is unemployable due to the service-connected anemia.  Instead, the Veteran has submitted a statement from a health care provider essentially indicating that she is unemployable due to her psychiatric disability, a disability that is not currently service-connected.  Therefore, the Board has concluded at this time that a claim for a TDIU based on the service-connected anemia has not been presented informally or raised by the facts in this case.  However, if the Veteran does believe that she is unemployable due to her service-connected anemia, she should so inform the RO, which should respond appropriately to any such claim filed by the Veteran.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), require VA to notify the claimant of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

Unfortunately, the record reflects that the Veteran has not been provided VCAA notice in response to her claim for a higher initial rating for anemia.  In addition, although she was provided VCAA notice in response to her claim for direct service connection for psychiatric disability, she has not been provided adequate notice addressing her claim that service connection is warranted for psychiatric disability as secondary to her service-connected anemia.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be provided VCAA-compliant notice addressing her claims for secondary service connection for psychiatric disability and a higher initial rating for anemia. 

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the Veteran's claims based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran should be afforded the requisite opportunity to respond before the claims folders are returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until she is otherwise notified but she has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


